 Case 18-59245-jwc        Doc 35     Filed 10/18/19 Entered 10/18/19 13:34:35            Desc Main
                                    Document      Page 1 of 38




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        :        CASE NO: 18-59245-JWC
                                              :        Chapter: 13
JHELUM DANIEL DAVIS                           :
A/K/A JHELUM D DAVIS,                         :
                                              :
         Debtor.

WELLS FARGO BANK, N.A.,                       :        CONTESTED MATTER
                                              :
         Movant.                              :
                                              :
Vs.                                           :
                                              :
JHELUM DANIEL DAVIS                           :
A/K/A JHELUM D DAVIS,                         :
NANCY J. WHALEY, Trustee,                     :
                                              :
         Respondents.



                                    NOTICE OF HEARING

       Movant filed a MOTION FOR RELIEF FROM THE AUTOMATIC STAY seeking relief
from the automatic stay. Hearing will be held at United States Courthouse, 75 Ted Turner Drive,
S.W., Atlanta, GA 30303, Courtroom 1203 at 9:30 AM on November 12, 2019.

        Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the court
to grant the relief sought in these pleadings or if you want the court to consider your views, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleading with the Clerk at the address stated below, but you are not required to do so. If you file a
written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least three business days before the hearing. The address of the Clerk’s Office is: Clerk,
U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, S.W., Atlanta, GA 30303. You must
also mail a copy of your response to the undersigned at the address stated below:
 Case 18-59245-jwc      Doc 35     Filed 10/18/19 Entered 10/18/19 13:34:35          Desc Main
                                  Document      Page 2 of 38



        If a hearing cannot be held within thirty (30) days, Movant waives the requirement for
holding a preliminary hearing within thirty days of filing the motion and agrees to a hearing on
the earliest possible date. Movant consents to the automatic stay remaining in effect until the
Court orders otherwise.

Date:   10/18/2019                           /s/ Ryan Starks
                                             Ryan Starks
                                             Georgia Bar No. 676512
                                             Phelan Hallinan Diamond & Jones, PLLC
                                             11675 Great Oaks Way
                                             Suite 320
                                             Alpharetta, GA 30022
                                             Tel: 770-393-4300 Ext 60024
                                             Fax: 770-393-4310
                                             Email: ryan.starks@phelanhallinan.com
                                             GAND.bankruptcy@phelanhallinan.com
Case 18-59245-jwc         Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35           Desc Main
                                   Document      Page 3 of 38




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :       CASE NO: 18-59245-JWC
                                               :       Chapter: 13
JHELUM DANIEL DAVIS                            :
A/K/A JHELUM D DAVIS,                          :
                                               :
         Debtor.

WELLS FARGO BANK, N.A.,                        :       CONTESTED MATTER
                                               :
         Movant.                               :
                                               :
Vs.                                            :
                                               :
JHELUM DANIEL DAVIS                            :
A/K/A JHELUM D DAVIS,                          :
NANCY J. WHALEY, Trustee,                      :
                                               :
         Respondents.

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

      Movant hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic

stay with respect to certain real property of the Debtor having an address of 2152 PERRIN

DRIVE, LAWRENCEVILLE, GEORGIA 30043 (the “Property”). In further support of this

Motion, Movant respectfully states:

      1. A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect

to the Debtor on June 4, 2018.

      2. The Debtor has executed and delivered or is otherwise obligated with respect to that

certain promissory note in the original principal amount of $107,409.00. A copy of the Note is

attached hereto. Movant is an entity entitled to enforce the Note.

      3. Pursuant to that certain Security Deed (the "Security Instrument"), all obligations of the

Debtor under and with respect to the Note and the Security Instrument are secured by the
Case 18-59245-jwc        Doc 35     Filed 10/18/19 Entered 10/18/19 13:34:35            Desc Main
                                   Document      Page 4 of 38



Property. A copy of the Security Instrument is attached hereto.

     4. All rights and remedies under the Security Instrument have been assigned to the Movant

pursuant to that certain assignment of security instrument, a copy of which is attached hereto.

     5. Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly

or through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

     6. The legal description of the Property and recording information is set forth in the Security

Instrument, a copy of which is attached hereto, and such description and information is

incorporated and made a part hereof by reference.

     7. As of October 16, 2019, the Debtor has failed to make the post-petition payments that

have come due since the filing of this case as set forth in the chart below:

 Number of Missed              From          To            Monthly                Total Amounts
 Payments                                                  Payment                Missed
                                                           Amount
 4                            07/01/2019 10/01/2019        $1,042.75              $4,171.00
        Less post-petition payment balance (suspense): $0.00
                                                                                  Total: $4,171.00

     8. The next payment under the terms of the Note is due on November 1, 2019.

     9. In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred

$850.00 in legal fees and $181.00 in costs. Movant reserves all rights to seek an award or

allowance of such fees and expenses in accordance with applicable loan documents and related

agreements, the Bankruptcy Code and otherwise applicable law.

     10. Movant requests that it be permitted to contact Debtor via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-
Case 18-59245-jwc       Doc 35        Filed 10/18/19 Entered 10/18/19 13:34:35        Desc Main
                                     Document      Page 5 of 38



bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements.

   11. Cause exists for relief from the automatic stay for the following reasons:

       (a) Movant's interest in the Property is not adequately protected.

       (b) Postconfirmation payments required by the confirmed plan have not been made to

   Movant.

       (c) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and

   pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.

    WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

   1. Relief from the stay for all purposes allowed by law, the Note, the Security Instrument,

and applicable law, including but not limited to allowing Movant (and any successors or assigns)

to proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and

obtain possession of the Property.

   2. Movant, at its option, be permitted to contact the debtor(s) via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements.

   3. That the Order be binding and effective despite any conversion of this bankruptcy case to

a case under any other chapter of Title 11 of the United States Code.
Case 18-59245-jwc      Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35       Desc Main
                                Document      Page 6 of 38



   4. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

   5. For such other relief as the Court deems proper.

Date: 10/18/2019                           /s/ Ryan Starks
                                           Ryan Starks
                                           Georgia Bar No. 676512
                                           Phelan Hallinan Diamond & Jones, PLLC
                                           11675 Great Oaks Way
                                           Suite 320
                                           Alpharetta, GA 30022
                                           Tel: 770-393-4300 Ext 60024
                                           Fax: 770-393-4310
                                           Email: ryan.starks@phelanhallinan.com
                                           GAND.bankruptcy@phelanhallinan.com
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 7 of 38




                        Exhibit “A”
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 8 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 9 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 10 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 11 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 12 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 13 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 14 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 15 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 16 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 17 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 18 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 19 of 38




                        Exhibit “B”
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 20 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 21 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 22 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 23 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 24 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 25 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 26 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 27 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 28 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 29 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 30 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 31 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 32 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 33 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 34 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 35 of 38




                        Exhibit “C”
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 36 of 38
Case 18-59245-jwc   Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35   Desc Main
                             Document      Page 37 of 38
Case 18-59245-jwc      Doc 35    Filed 10/18/19 Entered 10/18/19 13:34:35           Desc Main
                                Document      Page 38 of 38




                         BANKRUPTCY CASE NO.: 18-59245-JWC

                                          Chapter 13


                                CERTIFICATE OF SERVICE

        I, Ryan Starks, certify that I am over the age of 18 and that a copy of the foregoing
NOTICE OF HEARING and MOTION FOR RELIEF FROM THE AUTOMATIC STAY were
served upon the following persons or entities via first class mail, U.S. Mail or by electronic
notification:

JHELUM DANIEL DAVIS
2152 PERRIN DR
LAWRENCEVILLE, GA 30043

E. L. CLARK
CLARK & WASHINGTON, LLC
BLDG. 3
3300 NORTHEAST EXPWY.
ATLANTA, GA 30341

NANCY J. WHALEY, TRUSTEE
303 PEACHTREE CENTER AVENUE
SUITE 120, SUNTRUST GARDEN PLAZA
ATLANTA, GA 30303

         10/18/2019
Dated: ___________________                 By: /s/ Ryan Starks
                                               Ryan Starks
                                               Georgia Bar No. 676512
                                               Phelan Hallinan Diamond & Jones, PLLC
                                               11675 Great Oaks Way
                                               Suite 320
                                               Alpharetta, GA 30022
                                               Tel: 770-393-4300 Ext 60024
                                               Fax: 770-393-4310
                                               Email: ryan.starks@phelanhallinan.com
                                               GAND.bankruptcy@phelanhallinan.com
